Opinion by
Judge Cofer :
The only question in this case is whether, if a judgment bearing interest at the rate of ten per cent, per annum be replevied, the replevy bond may be legally taken bearing ten per cent. That it can is, we think, free from doubt.
It is said the judgment is satisfied by the replevy bond. This is true, but the debt is not paid. The replevy bond is but a new evidence of the debt which was evidenced by the judgment replevied. By the terms of the judgment the appellee was entitled to interest at the rate of ten per cent, until paid. The right to replevy was a right to postpone the day of payment by giving a replevy bond which would become a judgment at maturity, but gave no right to change the rate of interest which by the terms of the judgment was ten per cent, until paid.
The judgment must be affirmed.